Title: From John Adams to John Jay, 17 October 1798
From: Adams, John
To: Jay, John



Dear Sir
Quincy October 17. 1798

I received last night your favour of the 26. of September, with a Copy of an Act of the Legislature of the sState of New York, for the further Defence of the State and for other Purposes. I shall transmit these Papers to the Secretary at War, that a proper consultation may be had upon their Contents and a final Arrangement made according to Rules which generally obtain in Such Cases.
In the meantime, that no Moments may be lost I shall not hesitate to comply with your Excellency’s Request So far as to authorize General Hamilton to concert with you, the Plan of laying out the Money in question to the best Advantage and to appoint him to Superintend the Execution of it. I must however at the same time, make a Reservation of this Condition, vizt that this Act of the Executive Authority of the United States shall not be understood to have any Influence on any Question or Questions which may hereafter come before the Legislature of the United States and may be proper only for their determination.
With great Respect and Esteem I have the / Honor to be, your Excellencys most / obedient and most humble Servant

John Adams